Citation Nr: 9909398	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1969.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from September 1996 and February 1997 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the benefits sought.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in April 
1997.  The RO received his substantive appeal in June 1997.  
The denial of the veteran's PTSD claim was confirmed and 
continued by rating decision and supplemental statement of 
the case (SSOC) issued in November 1998.  In January 1999, 
the veteran withdrew, in writing, a previous request for a 
personal hearing before the Hearing Officer at the local 
VARO.  Parenthetically, it is noted that on November 7, 1996, 
various amendments became effective as to sections of the VA 
Schedule for Rating Disabilities pertaining to Mental 
Disorders.  The veteran was informed of these new regulations 
in the February 1997 rating action and the subsequent 
determinations in this case.


FINDINGS OF FACT

1.  Hypertension was not incurred or aggravated during the 
veteran's period of active duty service.

2.  A nexus between the veteran's hypertension and his 
service-connected PTSD has not been established by competent 
medical evidence.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for secondary service connection for hypertension is 
plausible.

4.  The veteran filed a claim for an increased disability 
rating for his service-connected mental disorder in February 
1996.

5.  By rating decision issued in September 1996, the RO 
granted an increased rating for PTSD (formerly diagnosed as 
undifferentiated schizophrenia).

6.  The veteran's chronic PTSD, as shown on recent VA 
examination, is no more than "considerable" in nature and 
is primarily manifested by impaired social functioning due to 
such symptoms as recurring thoughts of Vietnam, isolating 
himself and difficulty sleeping, productive of a Global 
Assessment of Functioning (GAF) score was 61-70.

7.  The evidence of record reflects that the veteran has a 
college degree, as well as a Master's degree, principals' 
license and a professional diploma.  He was employed as a 
student-teacher from 1970 to 1973 and a secondary school 
teacher from 1973 to June 1996, at which time he retired; 
information obtained from his former employer failed to 
indicate whether it was a medical or disability retirement.  
He reported last working part-time, on an occasional basis, 
in maintenance.

8.  The veteran's service-connected mental disorder is not of 
such severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension as secondary to service-connected PTSD is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.310 (1998).

2.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.7, 
4.129, 4.130, Diagnostic Code 9411 (1996); and § 4.126(a), 
Diagnostic Code 9411 (1998).

3.  The veteran is not individually unemployable by reason of 
service-connected disability and a total disability rating is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Background

A review of the record included the veteran's service medical 
records, which show that he had an essentially normal 
clinical evaluation, save some scars, on enlistment 
examination in December 1964.  Chest x-rays were negative.  
Blood pressure was noted to be 136/86.  The veteran's in-
service treatment records reflect blood pressure readings of 
120/86 and 120/80 on clinical evaluation in September 1965 
and February 1969, respectively.  There was no mention of the 
presence of hypertension during service; however, the veteran 
was hospitalized for chronic undifferentiated schizophrenic 
reaction in June 1969.  The veteran's July 1969 Report of 
Medical History for separation examination purposes shows 
that he reported being hospitalized for a nervous condition, 
but specifically denied ever having had or now having high or 
low blood pressure.  The accompanying Report of Medical 
Examination indicates an essentially normal clinical 
evaluation, save enucleated tonsils.  Chest x-rays were 
negative.  Blood pressure was noted to be 124/80.

In conjunction with his claim for service connection for his 
mental disorder, the veteran was afforded VA neuropsychiatric 
examination in October 1969.  Blood pressure at that time was 
noted to be 128/88.

By rating decision issued in November 1969, the veteran was 
granted service connection and assigned a 30 percent 
disability rating for schizophrenic reaction.  In November 
1974, the RO terminated payment of benefits as the veteran 
failed to report for a scheduled VA examination.  The veteran 
thereafter cooperated with the RO and reported for VA 
examination in January 1975.  Based on these findings, the RO 
reduced the veteran's rating to a noncompensable level in a 
February 1975 rating decision.  This noncompensable 
disability evaluation remained in effect until the RO granted 
an increased disability rating to 10 percent for 
undifferentiated schizophrenia in a November 1994 rating 
decision.

In February 1996, the veteran filed a claim for increase, 
claiming that his psychiatric disability now manifested 
itself as PTSD.  In support of his claim, the veteran 
submitted a statement detailing his in-service stressors, as 
well as a copy of March 1996 VA Certificate, issued for 
satisfactory completion of a PTSD Unit program.  

A January 1996 VA hospital summary, obtained by the VARO, 
reflects that the veteran had been admitted to the PTSD 
Program on January 18, 1996, with complaints of depression 
manifested as social isolation, anger, flashbacks, 
nightmares, intrusive thoughts, sleep disturbance (only 
sleeps 4 hours a day and has difficulty going to sleep.  
During the hospital course, the examiners recorded the 
veteran's history and conducted a mental status evaluation.  
As to his school and work history, the veteran stated that he 
had a B.A. degree and a Master's degree in education, as well 
as a Principals' License and a professional diploma.  He 
stated that he had done well in school, [graduating] summa 
cum laude with a grade point of "4".  He denied any 
behavioral problems in school.  From 1970 to 1973, the 
veteran was a student teacher and had worked as a secondary 
school teacher since 1973.  He also served on the Board of 
Education for 23 years.  The veteran further indicated that 
he had never been fired from a job.  The summary reflects an 
Axis I diagnosis of PTSD, as well as an Axis III diagnosis of 
hypertension.  The veteran's Global Assessment of Functioning 
(GAF) score was noted to be 71, which indicated mild to 
moderate impairment of social and occupational functioning.  
The treating physician noted that the veteran should prevent 
and avoid stressful situations because this aggravated his 
PTSD symptoms and affected his blood pressure.

A March 1996 VA outpatient treatment record notes that the 
veteran was seen in triage requesting a refill of his 
hypertension medications.  He refused physical examination.  
Blood pressure was noted to be 170/104.

The veteran was thereafter afforded VA examination for 
compensation and pension (C&P) purposes in June 1996, which 
revealed diagnoses of PTSD and residual-type schizophrenia.  
By C&P examination in August 1996, a board of two VA 
psychiatrists confirmed that the veteran's predominant mental 
disorder was PTSD.  His GAF score at that time was determined 
to be 55.

Based on the aforementioned findings, the RO granted an 
increased rating to 50 percent for PTSD (formerly diagnosed 
as undifferentiated schizophrenia) by rating decision issued 
in September 1996.

A November 1996, VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, reflects 
that the veteran has a college degree plus additional 
education.  He reported last working full-time as a 
schoolteacher from 1973 until his retirement in June 1996.  
In an attached statement, the veteran claimed service 
connection for hypertension secondary to his service-
connected PTSD.

VA outpatient treatment records dated between August and 
December of 1996 show treatment on occasion for hypertension 
and PTSD.  During this time period, the veteran's systolic 
blood pressure readings ranged from 150 to 192 and his 
diastolic blood pressure reading ranged from 90 to 118.  It 
is further noted that the veteran is taking medication for 
the control of his hypertension.

Private treatment records developed between January 1984 and 
April 1996 also show treatment on occasion for hypertension 
and non-insulin dependent diabetes mellitus (NIDDM).  During 
this time period, the veteran's systolic blood pressure 
readings ranged from 130 to 180 and his diastolic blood 
pressure reading ranged from 90 to 120.  However, the veteran 
was treated in the emergency room of a private hospital on 
two occasions in January 1995 with blood pressure readings of 
252/108 and 256/157.

A December 1996 statement of the veteran's former employer 
indicated that he had retired from his teaching position 
effective July 5, 1996.  Parenthetically, it is noted that 
the employer failed to give any information as to whether the 
veteran's retirement was for medical or disability reasons.

By rating decision issued in February 1997, the RO denied 
entitlement to the benefits sought on appeal.  In support of 
its denial of the veteran's secondary service connection 
claim, the RO cited to and provided excerpts from various 
medical treatises.  See February 1997 Rating Decision.

The veteran was also afforded a VA PTSD examination in July 
1998, at which time the examiner indicated, in pertinent 
part, that the veteran was a former teacher who had taught 
for 25 years before he retired.  He receives a small pension 
from the school system.  These days, he occasionally works in 
maintenance, but this is only a part-time job.  He gets $6.50 
an hour, which he complained was too little to live on.  He 
has a wife and three children.  On mental status examination, 
the veteran was noted to be a heavy-set, strong-looking, 
stocky person whose affect was appropriate.  He was alert and 
oriented in all spheres, and recent and remote memory were 
intact.  The veteran was noted to be definitely suspicious 
about the interview; the examiner indicated that the veteran 
had some preoccupation with his symptomatology of feeling 
this presence and sometimes of also hearing voices.  The 
veteran's fund of knowledge was average, and his ability to 
concentrate was extremely poor.  He could not do serial 
substraction by sevens.  His proverbs, as well as the way he 
interpreted them, were mixed.  He abstracted some of the 
proverbs quite well, and others he was very concrete on.  The 
examiner further noted that the veteran could hardly do the 
simplest arithmetic, which was unusual for a man with a 
master's degree.  With regard to his PTSD symptoms, the 
examiner noted that the veteran has recurring thoughts of 
Vietnam, that he does isolate himself and that he finds it 
very difficult to maintain himself at any job for any length 
of time.  The veteran also stated that his sleep was poor, 
and that he seldom slept more than two hours per night; the 
examiner noted that there were deep rings under the veteran's 
eyes.  The examiner further noted that the veteran's judgment 
seemed fair, and his hindsight seemed good.  The veteran is 
certainly able to manage his own legal and financial affairs, 
although he does need some help with arithmetic.  The Axis I 
diagnosis was PTSD.  It was noted that the veteran has 
environmental stressors or symptoms of PTSD, along with some 
symptoms that sound psychotic, such as the feeling of a 
presence.  The veteran was assigned a GAF score of 61-70.

Analyses

I. Secondary Service Connection for Hypertension

"[A] person who submits claim[s] for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the veteran has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If he has not presented well grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claims 
need not be conclusive to be well-grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Where a veteran has 
served for 90 days or more during a period of war or 
peacetime service after December 31, 1946, and certain 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability, objective evidence 
of the incurrence or aggravation of a disease or injury 
during service, and a nexus between the in-service injury or 
disease and the current disability.  That means that for a 
well-grounded claim for service connection, there must be a 
current disability, disease or injury during service, and a 
link between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As a preliminary matter, the Board observes that the evidence 
of record does not show that hypertension was incurred or 
aggravated during the veteran's period of active duty 
service.  Nor has the veteran contended; rather, he contends 
that his hypertension is secondary to his service-connected 
PTSD.

After a contemporaneous review of the record, the Board finds 
that the veteran claim for secondary service connection for 
hypertension is not well grounded.  In the instant case, the 
veteran has not submitted a scintilla of medical evidence 
establishing that his hypertension is directly related to his 
service-connected PTSD.  See Caluza, supra.  While the 
veteran has highlighted the portion of the January 1996 VA 
hospital summary which states that "he should prevent and 
avoid stressful situations because this aggravates his [PTSD] 
symptoms and affects blood pressure," the Board notes that 
neither explicitly or implicitly provides that there is a 
direct relationship between PTSD and hypertension.  Rather, 
it merely establishes that stressful situations can affect 
one or both of these disabilities.  In addition, the Board 
notes that, although the veteran was put on notice and given 
an adequate opportunity to submit additional evidence to 
refute that cited in the RO's February 1997 rating decision, 
he has failed to do so.  See Tidwell v. West, No. 96-1778 
(U.S. Vet. App. Feb. 13, 1998), slip op. at 4-5 (addressing 
Colvin v. Derwinski, 1 Vet. App 171 (1991) and Thurber v. 
Brown, 5 Vet. App. 119 (1993)), vacated, 11 Vet. App. 242 
(after issuance of the panel decision which affirmed the 
Board decision but before the entrance of the judgment, the 
veteran died and his counsel filed an unopposed motion to 
vacate the underlying decisions).

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  See Grottveit at 93.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claim for secondary service connection for 
hypertension, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  The claims, therefore, must be denied.  Since the 
veteran has failed to present well grounded claim for 
secondary service connection, VA has no duty to assist him in 
the development of facts pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

II. Increased Rating for PTSD

The veteran's claim of entitlement to a disability evaluation 
in excess of 50 percent for PTSD, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, 38 C.F.R. § 4.126(a) (1998) 
provides that evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Under the applicable criteria, a 
50 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is required when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Code 9411 (1998).

It is noted that the veteran had a claim pending at the time 
of the regulatory change.  In this regard, the regulation in 
effect prior to November 7, 1996, provided for a 50 percent 
rating required that the ability to establish and maintain 
effective or favorable relationships with people be 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels as to 
produce considerable industrial impairment.  A 70 percent 
rating when the ability to establish and maintain effective 
or favorable relationships with people be severely impaired; 
the psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Code 9411 (1996).

The application of the words "considerable," "severe" and 
"total" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1998).  Terminology such as "considerable," 
"severe" and "total" used by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that a disability rating in excess of 
50 percent, under either the "old" or "new" regulations 
for evaluating mental disorders, is not warranted.  The 
veteran's current symptomatology clearly reveals that he 
manifests considerable occupational and social impairment 
such as to cause a reduction in reliability and productivity 
due to disturbances of motivation and mood.  As the July 1998 
VA examiner noted, the veteran has recurring thoughts of 
Vietnam, he does isolate himself and he finds it very 
difficult to maintain himself at any job for any length of 
time.  The veteran also stated that his sleep was poor, and 
that he seldom slept more than two hours per night; the 
examiner noted that there were deep rings under the veteran's 
eyes.  

The Board is satisfied, having reviewed the entire record to 
include the most recent VA psychiatric examination, that the 
veteran's mental disorder does not produce such a reduction 
in reliability, flexibility and efficiency levels as to 
produce severe industrial impairment or difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran experienced 
environmental stressors or symptoms of PTSD, along with some 
symptoms that sound psychotic, such as the feeling of a 
presence, the record does not contain such dispositive 
evidence of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances as to 
warrant a disability rating in excess of 50 percent.

In sum, it is the finding of the Board that the schedular 
criteria for a disability rating in excess of 50 percent for 
PTSD, both prior to and after the regulatory change on 
November 7, 1996, are not met.


III. Total Rating Based on Individual Unemployability

According to the applicable criteria, total ratings for 
compensation may be assigned where the schedular rating for 
the service-connected disability or disabilities is less than 
100 percent when it is found that the veteran's service-
connected disability or disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a) (1998).

In the instant case, the undersigned notes that the schedular 
criteria, pursuant to 38 C.F.R. § 4.16 (1998), have not been 
met.  A review of the record shows that the veteran's sole 
service connected disability is his PTSD, which is currently 
evaluated as 50 percent disabling.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
stated the following concerning the issue on appeal:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See C.F.R. §§ 4.1, 
4.15  The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

After a contemporaneous review of the record, it is found 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a total rating based on 
individual unemployability (IU) due to service connected 
disability.  In reaching this conclusion, the Board has 
considered the probative value of evidence of record and 
determined that the lack of objective evidence to establish 
that the veteran is, in fact, unemployable solely by reason 
of his service-connected disability weighs heavily against 
his claim.  Indeed, there is medical evidence that the 
veteran suffers from nonservice-connected hypertension and 
non-insulin dependent diabetes mellitus.  Moreover, the RO 
has been unable to confirm the circumstances surrounding the 
veteran's retirement; however, the record does show that he 
worked as a secondary school teacher for 25 years and now 
receives a regular monetary stipend.  Although the veteran 
avers that he retired from his profession due to his service-
connected disorder, he has not presented (and the RO has not 
obtained) any documented evidence of a medical or disability 
retirement.  The December 1996 statement from his former 
employer neither confirms or denies that he retired for 
medical or disability reasons.

While the Board does not wish to minimize the nature and 
extent of the veteran's overall physical disability, it is 
manifest from the record that the preponderance of the 
evidence of record is against the veteran's claim that his 
service-connected PTSD, standing alone, has caused him to be 
unemployable.  Under these circumstances, it is found that 
the veteran's claim of entitlement to a total rating based on 
IU is denied.



ORDER

The claim for service connection for hypertension as 
secondary to 
service-connected PTSD is denied as not well grounded.

An increased disability rating for PTSD is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


